DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the amendment filed on 6/14/2022.
Claims 1, 5, and18 have been amended.
No additional claims have been cancelled.
No additional claims have been added.
Claims 1-3 and 5-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: The claims are directed to systems (claims 1, 5, and 18). Thus the claims fall within the four statutory categories of patentable subject matter.
Step 2A Prong One: The claim limitations when considered individually and as an ordered combination, include the abstract concepts of assessing advertising efficiency by solving and evaluating mixed model equations iteratively, to provide an optimized advertisement strategy for placement of the advertisement. Therefore the claims embody certain methods of organizing human activities, mathematical concepts, and mental processes. 
	The claims are directed to certain methods of organizing human activities. The claims provide certain methods of organizing human activities regarding fundamental economic principles or practices as well as commercial interactions related to advertising, marketing or sales activities or behaviors. The claims look to improve advertising efficiency and placement by performing mathematical modeling used in data analysis (paragraph [0002]). With regard to mathematical concepts, the claims analyze tangible and intangible parameters in mixed model equations with various weights being applied to the different parameters. The weights are adjusted and the model is analyzed for fit. The result is ultimately used for advertisement placement and strategy. As such the claims describe a series of mathematical analysis and calculations and thus embody mathematical concepts. Further, but for the generic inclusion of “a computer server,” nothing in the claims precludes the functions from being performed practically in the human mind or with pencil and paper. The various “tools” and “modules” act as generic labels to describe the functions being performed. A human analog would be able to generate an assessment of efficiency, solve mixed model equations, adjust variable weights iteratively, evaluate model fitness, and analyze the results to provide an optimized advertisement strategy. Accordingly, the claims recite abstract ideas.
The following limitations are considered descriptive of the abstract concepts:
Claim 1: (i) generate an initial assessment of efficiency of an advertisement, by aggregating impressions, click through rates and conversion rates of a plurality of placed advertising objects and (ii) provide the initial assessment of efficiency to an advertiser; solve a mixed model equation of the advertisement efficiency and placement strategy of advertising objects using weighted tangible parameters for fixed effects and weighted intangible parameters for random effects, wherein the mixed model equation includes each of a plurality of demographic parameters, wherein the plurality of demographic parameters include tangible parameters and intangible parameters; adjust, in an iterative fashion, the weightage assigned to each of the plurality of demographic parameters and provide it to the mixed model equation module to iteratively solve the mixed model equation using a genetic algorithm with the adjusted assigned weightage; and evaluate the fitness of each of the demographic parameters for iterative adjustment of weightage and change each of the demographic parameters based on their impact on the result of the solution of the mixed model equation; and check and extract the estimate of result, from the plurality of results of the iterative solutions of the mixed model equation that provide to the advertiser an optimized digital advertisement and strategy for placement of the advertisement based on the fitness evaluation; wherein iteratively solving the mixed model equations using the genetic algorithm includes for each iteration: accessing intermediate values corresponding to a previous iteration of solving the mixed model equation, the intermediate values being stored, generate new weighted tangible and intangible parameters based on the intermediate values, generate performance data corresponding to the fitness of the new weighted tangible and intangible parameters, and storing the performance data as well as the new weighted tangible and intangible parameters by updating the intermediate values;  wherein the optimized advertisement and strategy for placement of the advertisement provided to the advertiser is optimized for advertising efficiency
Claim 5: iteratively solve a mixed model equation using a genetic algorithm using weighted demographic parameters with adjustable weightage as coefficients for a plurality of related advertising objects, wherein the weighted demographic parameters comprise tangible and intangible parameters; evaluate fitness of each iteration by calculating an estimate of a fitness of each of the demographic parameters and efficiency of each of the plurality of related advertising objects and placement of the advertising object when using the plurality of weighted demographic parameters; wherein iteratively solving the mixed model equations using the genetic algorithm includes for each iteration: accessing intermediate values corresponding to a previous iteration of solving the mixed model equation, the intermediate values being stored, generating new weighted tangible and intangible parameters based on the intermediate values, wherein the new weighted tangible and intangible parameters are new weighted demographic parameters; generating performance data corresponding to the fitness of the new weighted tangible and intangible parameters, the performance data being generated by calculating an estimate of i) a fitness of each of the new weighted tangible and intangible parameters, and ii) efficiency of each of the plurality of related advertising objects and placement of the advertising object when using the plurality of new weighted tangible and intangible parameters; storing the performance data as well as the new weighted tangible and intangible parameters by updating the intermediate values determine and provide an optimized advertising object and a placement strategy for the advertising object to the advertiser based on the fitness evaluation and wherein the optimized advertising objects and the placement strategy for the advertising object provided to the advertiser is optimized for advertising efficiency.
Claim 18: iteratively solve a mixed model equation using a genetic algorithm using weighted demographic parameters with adjustable weightage as coefficients for a plurality of related advertising objects, wherein the weighted demographic parameters comprise tangible parameters and intangible parameters; evaluate fitness of each iteration by calculating an estimate of a fitness of each of the demographic parameters and efficiency of each of the plurality of advertising objects and placement of the advertising object when using the plurality of weighted demographic parameters and determine an optimized advertising object and a placement strategy for the advertising object to the advertiser based on the fitness evaluation and intermediate values; and provide the optimized advertising object and a placement strategy for the advertising object, wherein the optimized advertising object and placement strategy identify one or more optimized objective function points in finite multi-dimensional spaces; wherein iteratively solving the mixed model equation using the genetic algorithm includes, for each iteration: retrieving intermediate values corresponding to a previous iteration of solving the mixed model equation, generating new weighted tangible and intangible parameters based on the retrieved intermediate values, generating performance data corresponding to the fitness of the new weighted tangible and intangible parameters, and storing the performance data as well as the new weighted tangible and intangible parameters by updating the intermediate values
The dependent claims 2, 3, 7-17 limitations, when considered both individually and as an ordered combination, merely further limit the abstract ideas. The following limitations are merely considered as descriptive of the abstract concepts:
store information relating to the mixed model equations that contain the experience- based weighted intangible demographic factors (claim 2) (iii) generate a second assessment of the efficiency of the advertisement without optimization using tangible demographics from social media, and (iv) generate a third assessment of the efficiency of the optimized digital advertisement and the strategy for placement of the advertisement. (claim 3);  storing the plurality of demographic parameters (claim 7); wherein the intangible parameters are extracted from social media (claims 8 and 13); wherein the genetic algorithm runs a search from a selected population of respondents at each iteration, selecting and adding or subtracting from a pool of the population until a termination criterion for selection is met (claims 9 and 14); wherein the use of the genetic algorithm comprises determining one or more selected from the group consisting of individual representation in the population, a selection function which provides a consolidation of the characteristics of the focus population, genetic operators that make up interrelationship functions that are interrelated secondary functions based on functional relationships between the demographic parameters, estimation termination criteria as the values of the genetic algorithm converge, and an evaluation function for the advertising object efficiency measurement (claim 10 and 15); wherein a plurality of mixed model equations are solved with the weighted demographic parameters where the weightage is adjusted to optimize the advertising objects and their placement (claim 11); wherein the system further comprises historic data and wherein the system uses the historic data as a starting point for the demographic parameters (claims 12 and 17); wherein a plurality of mixed model equations are solved (claim 16); 
Step 2A Prong Two: This judicial exception is not integrated into a practical application. The additional elements include a computer server comprising a processor and memory containing machine readable medium comprising machine executable code having stored thereon instructions for operating the advertisement optimization system, digital advertisements, a database (claim 1), data store (claim 2), database, genetic optimization server (claim 5) comprising processor and memory containing machine readable medium comprising machine executable code having stored thereon instructions for operating the system, wherein the processor is coupled to memory (claim 6), a database, a genetic optimization server comprising a processor, memory containing machine readable medium comprising machine executable code having stored thereon instructions for operating the system, wherein the processor is coupled to the memory, and wherein the processor is couple to the memory, and wherein the system is configured  to execute the machine executable code, client machine, network (claim 18), wherein the genetic optimization server is networked to the client machine in a server-client network environment (claim 19) and a plurality of peer machines networked to the server, wherein the client machine is one of a plurality of peer machines in a peer-to-peer network environment (claim 20). 
The various “tools” and “modules” of claims 1 and 18 are merely generic labels to describe the functions performed by the server. Claim 2 includes a data store interpreted to be a database. Similarly, Claim 5 merely includes a server and describes the functions performed by the server. Claim 6 merely further articulates that the server includes generic computing components such as a processor and memory. The remaining dependent claims do not include any further additional elements. The servers, database, client machine, and network are recited at a high-level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic computer components and provides a general link to a technological environment (i.e on a computer). (See MPEP 2106.04(d) – courts have identified limitations that do not integrate an abstract idea into a practical application 
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).)
The network architectures recited in claims 19 and 20 provide a general link to the recited computing environments and as presently claimed are considered insignificant extra solution activity. The networked architectures are not claimed in any meaningful way, are well known at the time of the invention, and only tangentially related to the invention. (See MPEP 2106.05(g)).
Accordingly, when considered both individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the additional elements of servers, databases, client machine, network, and data stores amount to no more than mere instructions to apply the exception using generic computer components and provide a general link to a computing environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Further, the network architectures described in claims 19 and 20 are well-understood, routine, and conventional at the time of the invention.
Evidence such architectures were well-understood, routine, and conventional at the time of the invention:
server-client - https://www.sciencedirect.com/topics/computer-science/client-server-model - “This architecture is very popular in distributed computing and suitable for a wide variety of applications.” – 2003 http://tutorials.jenkov.com/software-architecture/client-server-architecture.html - common client server communications including desktop application to database server, browser to web server, mobile to server, ftp client to ftp server – 2014; http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.1083.8741&rep=rep1&type=pdf  - “In the computing world today, client-server system has become so popular because it is being used virtually every day for different applications.” – 2014; http://web.archive.org/web/20020323105825/https://www.ics.uci.edu/~fielding/pubs/dissertation/net_arch_styles.htm - “The client-server style is the most frequently encountered of the architectural styles for network-based applications.” -2002;
peer- to peer - https://www.techopedia.com/definition/454/peer-to-peer-architecture-p2p-architecture - “Peer-to-peer architecture (P2P architecture) is a commonly used computer networking architecture in which each workstation, or node, has the same capabilities and responsibilities.” – 2012; https://www.chegg.com/homework-help/understanding-computers-14th-edition-chapter-7-solutions-9781133190240 - “There are two most common network architectures; client-server and P2P or Peer to Peer.” – 2012; https://www.igi-global.com/book/mobile-peer-peer-computing-next/763 - “Peer-to-peer computing has gained significant attention from both industry and research communities in the past decade as the number of users worldwide continues to grow along with demand for mobile computing.” – 2009; 
As a result the claims are not patent eligible.


Examiner’s comment:  Regarding prior art, Nukala et al (US 2014/0278958) is considered the closest prior art. Nukala generally teaches using various tangible and in tangible demographic parameters to create and solve mixed model equations to determine bidding metrics for advertisement placement. Nukala does not expressly teach using genetic algorithms or weighting demographic parameters and adjusting the coefficients iteratively, or evaluating the model for fitness. Winters et al (2017/0286980) teaches refining models, including mixed effects regression models, by manually adding or dropping independent variables, adjusting coefficients, or otherwise tweaking, weighting, or adjusting the model according to objective or subjective criteria. Winters does not expressly teach using genetic algorithms or evaluating model fitness. Von Groll et al (US 7,664,693)  generally teaches determining whether the model is deemed to fit the data sufficiently well or whether any discrepancies in the fit are sufficiently large as to warrant a further refinement of the model including an automatic feedback loop whereby insights gained during regular operations are used for automatically adjusting the coefficients. 
Chanetal (US 2011/0264522) generally teaches using genetic algorithms to determine patterns between user data and advertising data to increase desired outcomes. While each limitation can be found in the prior art individually, the examiner finds that the combination of limitations would not be obvious.

Response to Arguments

	The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 101. Applicant argues that the claims are similar to those of example 42 from the 101 guidance. The examiner respectfully disagrees and finds no parallels between example 42 and the present claims. Example 42 stated “Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” The examiner does not see any mechanism whereby various users access data from remote sources and enter it in a nonstandard format and the system converts it into a standard format in real time. 
The newly added limitations regarding the intermediate values amount to a multi-step math problem where the answer to part one of the problem is saved and then used in part two. That is the very nature of iterative processes. A solution from one iteration is used in the next iteration. This is merely part of the abstract idea. Nothing in the specification explains how the actual process of retrieving data would be improved or sped up merely by storing intermediate values. Thus the examiner does not see how storing intermediate values improve the speed or functioning of the computer. If the argument is really that by storing these values then you don’t need to recalculate them to use them in the next iteration, then the examiner finds that unpersuasive. The entire purpose of storing any data is so that it can be recalled and used. If this were to be considered an improvement to computers than any storage and recall of data would be an improvement to a computer. If someone accessed a database full of user profiles to select ones to target for advertising, under this same logic, one could argue this improved the computer because I do not need to go out and gather the profile data all over again. Storing and recalling data is ubiquitous with computers and cannot reasonably at the time of the invention be seen as an improvement to the functioning of the computer. 
The examiner fails to see, nor does applicant explain, how the claims reduce data access latency or increase data analysis throughput. The claims merely use known mathematical techniques on their particular sets of data. The improvement to “ad efficiency” is an improvement to a business process whereby the alleged improvement is using mathematical analysis and optimization to allow selection of ads more suited to users so that it increases click throughs and conversions. This is not an improvement to technology, a technical field, or to the functioning of a computer.
As a result such rejections have been maintained.


Conclusion

	
	 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688